DETAILED ACTION
	This office action is in response to the arguments and claims submitted on 04/07/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons of allowance:
Regarding independent claim 1:
The prior art of record includes Peacock et al. (U.S. 2017/0183955 A1)                                           which discloses a hydrocarbon well, comprising:  a wellbore that extends within a subterranean formation;  a downhole tubing that extends within the wellbore and defines a tubing conduit, wherein the wellbore and the downhole tubing together define an annular space therebetween, and further wherein one of the tubing conduit and the annular space defines a production conduit configured to produce a reservoir fluid from the subterranean formation; a lift gas supply system to a lift gas supply conduit that is defined by the other of the tubing conduit; a plurality of electrically actuated gas lift valve assemblies spaced apart along a length of the downhole tubing, wherein each electrically actuated gas lift valve assembly in the plurality of electrically actuated gas lift valve assemblies,

the controller is programmed to independently transition the electrically actuated shut-off valve of each electrically actuated gas lift valve assembly between the open state and the closed state based, at least in part, on a corresponding pressure differential measured by the electrically actuated gas lift valve assembly,  in the claimed combination.
Claims 2-14 are allowed for depending on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. C. P./ 
Examiner, Art Unit 3672
04/12/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672